 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                      Case No. 1:18-cv-00854-LJO-BAM (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                       MOTION FOR PROTECTIVE ORDER
13           v.
                                                       (ECF No. 32)
14    GIBBS, et al.,
15                       Defendants.
16

17          Plaintiff Lawrence Christopher Smith (“Plaintiff”) is a state prisoner proceeding pro se

18   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action

19   proceeds against Defendants Gibbs and Hardy for the alleged excessive force incident of

20   February 6, 2014.

21          On September 4, 2019, Defendants moved for summary judgment on the ground that

22   Plaintiff failed to exhaust administrative remedies as required by the Prison Litigation Reform

23   Act. (ECF No. 24.) Plaintiff filed his opposition on October 15, 2019. (ECF No. 30.)

24   Defendants filed their reply on October 21, 2019. (ECF No. 31.) The motion for summary

25   judgment is fully briefed and is pending before the Court.

26          Currently before the Court is Defendants’ motion for protective order, filed December 16,

27   2019. (ECF No. 32.) Defendants argue that they should be relieved of the obligation to respond

28   to discovery until forty-five days after the Court rules on the pending motion for summary
                                                       1
 1   judgment, if necessary, as the motion may resolve the case in its entirety. (Id.) On January 15,

 2   2020, Plaintiff filed a statement of non-opposition to Defendants’ motion for protective order.

 3   (ECF No. 33.)

 4           The district court “has broad discretion to stay proceedings as an incident to its power to

 5   control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis v. North

 6   American Co., 299 U.S. 248, 254 (1936)). The party seeking the stay bears the burden of

 7   establishing the need to stay the action. Clinton, 520 U.S. at 708.

 8           In light of Plaintiff’s statement of non-opposition, and the possibility that a ruling on the

 9   pending motion for summary judgment may resolve this case in its entirety, the Court finds a stay

10   of discovery is appropriate.

11           Accordingly, Defendants’ motion for protective order, (ECF No. 32), is HEREBY

12   GRANTED. Defendants shall respond to Plaintiff’s November 20, 2019 discovery requests

13   within forty-five days following the Court’s ruling on the pending motion for summary judgment,

14   if the ruling does not resolve this action in its entirety.

15
     IT IS SO ORDERED.
16

17       Dated:     January 16, 2020                               /s/ Barbara   A. McAuliffe          _
                                                           UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                           2
